     Case 2:18-cv-09053-CAS-PLA Document 46 Filed 02/18/20 Page 1 of 2 Page ID #:352



1     CAROL A. SOBEL SBN 84483
      MONIQUE A. ALARCON SBN 311650
2
      725 Arizona Avenue, Suite 300
3     Santa Monica, CA 90401
      t. 310.393.3055
4
      e. carolsobel@aol.com
5     e. monique.alarcon8@gmail.com
6     Attorneys for Plaintiffs
7
8                                UNITED STATES DISTRICT COURT
9           FOR THE CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10    REBECCA COOLEY, BENJAMIN                      Case No. 2:18-cv-09053-CAS-PLAx
      HUBERT and CASIMIR ZARODA,                    Hon. Christina A. Snyder
11    individually and on behalf of a class of
      similarly situated persons,                   [PROPOSED] ORDER RE:
12
                  Plaintiffs,                       STIPULATION TO CONTINUE
13                                                  BRIEFING SCHEDULE ON MOTION
                         v.                         FOR CLASS CERTIFICATION
14
      THE CITY OF LOS ANGELES, a
15    municipal entity; Does 1-10,
16                Defendants.
                                                    Action filed: October 21, 2018
17
18
19           The parties to the above-captioned action, through their respective counsel,
20    submitted a Stipulation to Continue the Time to File a Motion for Class Certification for
21    14 days to March 9, 2020, and to continue the briefing schedule as set forth below. The
22    motion is currently due on February 24, 2020.
23           The Stipulation includes a revised proposed briefing schedule, consistent with the
24    dates previously approved by the Court in the Rule 26 Conference. The specific
25    proposed dates are as follows:
26    ///
27    ///
28    ///
         [PROPOSED] ORDER RE: STIPULATION TO CONTINUE BRIEFING SCHEDULE ON
                            CLASS CERTIFICATION MOTION
     Case 2:18-cv-09053-CAS-PLA Document 46 Filed 02/18/20 Page 2 of 2 Page ID #:353



1           Motion for class certification filed March 9, 2020
2           Opposition April 24, 2020
3           Reply May 15, 2020
4           Motion hearing: June 1, 2020, at 10:00 A.M.
5           The Court grants the proposed Stipulation and approves the briefing schedule set
6     forth above.
7
      Dated: February 18, 2020                                         __
8                                           UNITED STATES DISTRICT JUDGE
9
      Lodged by:
10    LAW OFFICE OF CAROL A. SOBEL
11
      /s/   Monique A. Alarcon
12    By: Monique A. Alarcon
      Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         [PROPOSED] ORDER RE: STIPULATION TO CONTINUE BRIEFING SCHEDULE ON
                            CLASS CERTIFICATION MOTION
